Case 2:19-cr-00347-SVW Document 248 Filed 07/13/20 Page 1 of 4 Page ID #:886




    1

    2

    3

    4

    5

    6                          UNITED STATES DISTRICT COURT
    7                         CENTRAL DISTRICT OF CALIFORNIA
    8
        ~ UNITED STATES OF AMERICA,
    9

   to                                   Plaintiff,        CASE NO.
   11                         v.                                        19-CR-00347-SVW-3
        ROBERT MESSERSMITH,et al.,
   12                                                      ORDER OF DETENTION
   l3
           Dauwt~.l Duna
   14                                   Defendant. }
   15

   16                                                      I.

   17       A.(~        On motion ofthe Government in a case allegedly involving:
   18            1.()      a crime of violence.
   19           2.()       an offense with maximum sentence of life imprisonment or death.
   20           3. (~     a narcotics or controlled substance offense with maximum sentence
   21                      often or more years .
   22           4.()      any felony -where the defendant has been convicted oftwo or more
   23                     prior offenses described above.
   24           5.()      any felony that is not otherwise a crime of violence that involves a
   25                      minor victim, or possession or use of a firearm or destructive device
   26                     or any other dangerous weapon, or a failure to register under 18
   27                     U.S.0 § 2250.
   28       B.(~        On motion by the Government /( )on Court's own motion, in a case

                                   ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                        Page 1 of4
Case 2:19-cr-00347-SVW Document 248 Filed 07/13/20 Page 2 of 4 Page ID #:887




    1                           allegedly involving:
    2             (~            On the further allegation by the Government of:
    3               1. (~          a serious risk that the defendant will flee.
    4              2.()            a serious risk that the defendant will:
    5                     a.( )obstruct or attempt to obstruct justice.
    6                     b.( )threaten, injure, or intimidate a prospective witness or juror or
    7                              attempt to do so.
    8~         C. The Government(✓S is/()is not entitled to a rebuttable presumption that no
    9              condition or combination ofconditions will reasonably assure the defendant's
   10              appearance as required and the safety of any person or the community.
   11

   12                                                           II.
   13          A.(~             The Court finds that no condition or combination of conditions will
   14                           reasonably assure:
   15 I             1. (~          the appearance ofthe defendant as required.
   16 I                   (✓~      and/or
   17              2. (~           the safety of any person or the community.
   18         B.(~              The Court finds that the defendant has not rebutted by sufficient
   19                           evidence to the contrary the presumption provided by statute.
   20

   21                                                          III.
   22         The Court has considered:
   23          A. the nature and circumstances ofthe offenses) charged, including whether the
   24              offense is a crime ofviolence, a Federal crime ofterrorism, or involves a minor
   25              victim or a controlled substance, firearm, explosive, or destructive device;
   26         B. the weight of evidence against the defendant;
   27         C. the history and characteristics ofthe defendant; and
   28         D. the nature and seriousness ofthe danger to any person or to the community.

                                        ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

          CR-94 (06/07)                                                                         Page 2 of4
Case 2:19-cr-00347-SVW Document 248 Filed 07/13/20 Page 3 of 4 Page ID #:888




    1                                                      IV.
    2        The Court also has considered all the evidence adduced at the hearing and the
    3        arguments and/or statements of counsel, and                            the Pretrial   Services
    4       Report/recommendation.
    5

    6                                                      V.
    7       The Court bases the foregoing findings) on the following:
    8        A.(~         As to flight risk:
    9        Failure to rebut the presumption; defendant submitted.

   10

   11

   12

   13

   14

   15

   16       B.(~          As to danger:
   17        Failure to rebut the presumption; defendant submitted.

   18

   19

   20

   21

   22

   23

   24                                                     VI.
   25       A.()          The Court finds that a serious risk exists that the defendant will:
   26                  1.()obstruct or attempt to obstruct justice.
   27                  2.()attempt to/( )threaten, injure or intimidate a witness or juror.
   28

                                   ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                                 Page 3 of4 ~
Case 2:19-cr-00347-SVW Document 248 Filed 07/13/20 Page 4 of 4 Page ID #:889




    1        B. The Court bases the foregoing findings) on the following:
    2

    3

    4

    5

    6

    7

    8

    9                                                   VII.
   10

   11        A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
   12        B. IT IS FURTHER ORDERED that the defendant be committed to the custody
   13             ofthe Attorney General for confinement in a corrections facility separate, to
   14             the extent practicable, from persons awaiting or serving sentences or being
   15             held in custody pending appeal.
   16        C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
   17            opportunity for private consultation with counsel.
   18        D. IT IS FURTHER ORDERED that, on order of a Court of the United States
   19            or on request of any attorney for the Government, the person in charge ofthe
   20            corrections facility in which the defendant is confined deliver the defendant
   21            to a United States marshal for the purpose of an appearance in connection
   22             with a court proceeding.
   23

   24

  25

  26 DATED:                /3 ~~
                                                                D STATES MAGISTRATE JUDGE
  27
  28

                                 ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94 (06/07)                                                                    Page 4 of4 ~
